UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2027


JOSEPHAT MUA,

                    Plaintiff - Appellant,

             v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY, MARYLAND;
VERJEANA M. JACOBS, Individually and as Board Chairperson of Prince
George’s Public Schools; DR. WILLIAM R. HITE, JR., Individually and as
superintendent; ROGER COLE THOMAS, Esquire; SYNTHIA SHILLING;
MONICA GOLDSON, Individually and as Associates superintendent of Prince
George’s Public Schools; AMERICAN FEDERATION OF STATE, COUNTY,
AND MUNICIPAL EMPLOYEES, AFSCME; ASSOCIATION OF CLASSIFIED
EMPLOYEES/AMERICAN FEDERATION OF STATE, COUNTY AND
MUNICIPAL EMPLOYEES; PIERRE DICKSON, Individually and as agent of the
Board of Education of Prince George’s County; DR. KEVIN MAXWELL,
Individually and as superintendent of Prince George’s Public Schools; DR. ALVIN
CRAWLEY, Individually and as superintendent; ROBERT J. GASKIN,
Individually and Chief Human Resources of Prince George’s Public Schools; DR.
LILLIAN M. LOWERY; ARDRA MONIQUE O’NEAL; ABBEY G. HAIRSTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:15-cv-02249-PJM)


Submitted: February 22, 2018                               Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. Judith E. Rivlin, AMERICAN FEDERATION OF
STATE, COUNTY & MUNICIPAL EMPLOYEES, Washington, D.C.; Mark James
Murphy, MOONEY, GREEN, SAINDON, MURPHY & WELCH, PC, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Josephat Mua appeals the district court’s order denying his self-styled motion to

reopen his civil case against several defendants, and also challenges the district court’s

decision to return to Mua a subsequently filed motion for reconsideration. Mua has also

filed motions to proceed in forma pauperis, to exceed the length limitations for his

informal brief, and to file amended and supplemental briefs. We have reviewed the

record and discern no reversible error. Accordingly, we grant the pending motions and

affirm the district court’s order. * See Mua v. Bd. of Educ. of Prince George’s Cty., Md.,

No. 8:15-cv-02249-PJM (D. Md. Aug. 2, 2017).          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        We discern no reversible error in the district court’s refusal to entertain Mua’s
motion for reconsideration.


                                            3